                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    RAIN DESIGN, INC., et al.,                          Case No.17-cv-03681-JSC
                                                       Plaintiffs,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                v.
                                   9
                                                                                            Re: Dkt. No. 1
                                  10    SPINIDO, INC., et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs filed this action on June 27, 2017, against Defendants Spinido, Inc. and Gomffer

                                  14   Inc. (collectively “Defendants”) asserting trademark, patent, and copyright infringement claims, as

                                  15   well as claims under state law. (Dkt. No. 1.) After Defendants failed to respond or otherwise

                                  16   appear, the Clerk entered default on August 29, 2018. (Dkt. No. 21.) Now pending before the

                                  17   Court is Plaintiffs’ motion for default judgment pursuant to Federal Rule of Civil Procedure

                                  18   55(b)(2). (Dkt. No. 22.) Because the Court has concerns regarding whether it has personal

                                  19   jurisdiction over Defendants and the adequacy of service, the Court ORDERS Plaintiffs to SHOW

                                  20   CAUSE as set forth below.

                                  21   A.     Personal Jurisdiction Over Defendants

                                  22          When a court is considering whether to enter a default judgment, it has “an affirmative

                                  23   duty to look into its jurisdiction over both the subject matter and the parties.” In re Tuli, 172 F.3d

                                  24   707, 712 (9th Cir. 1999) (“To avoid entering a default judgment that can later be successfully

                                  25   attacked as void, a court should determine whether it has the power, i.e., the jurisdiction, to enter

                                  26   the judgment in the first place.”). Courts presume that causes lie outside the limited jurisdiction of

                                  27   federal courts, and the burden of proving otherwise falls to the party asserting jurisdiction.

                                  28   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
                                   1          “Where, as here, no federal statute authorizes personal jurisdiction, the district court

                                   2   applies the law of the state in which the court sits.” Mavrix Photo, Inc. v. Brand Techs., Inc., 647

                                   3   F.3d 1218, 1223 (9th Cir. 2011). California’s long-arm statute has the same due process

                                   4   requirements as the federal long-arm statute. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d

                                   5   797, 801 (9th Cir. 2004). “For a State to exercise jurisdiction consistent with due process, the

                                   6   defendant's suit-related conduct must create a substantial connection with the forum State.”

                                   7   Walden v. Fiore, 571 U.S. 277, 284 (2014). The Ninth Circuit employs a three-prong test to

                                   8   determine whether a party has sufficient minimum contacts to be susceptible to specific

                                   9   jurisdiction: (1) the non-resident defendant must “purposefully direct” activities or transactions

                                  10   with the forum, or “purposefully avail[] himself of the privilege of conducting activities in the

                                  11   forum;” (2) the claim must “arise[] out of or relate[] to the defendant’s forum-related activities;”

                                  12   and (3) the court’s exercise of jurisdiction “must be reasonable.” Schwarzenegger, 374 F.3d at
Northern District of California
 United States District Court




                                  13   802. The plaintiff bears the burden of satisfying the first two prongs of the test. Id. “Where, as

                                  14   here, a case sounds in tort, we employ the purposeful direction test. . . . The defendant must have

                                  15   (1) committed an intentional act, (2) expressly aimed at the forum state, (3) causing harm that the

                                  16   defendant knows is likely to be suffered in the forum state.” Axiom Foods, Inc. v. Acerchem

                                  17   International, Inc., 874 F.3d 1064, 1069 (9th Cir. 2017) (internal quotation marks and citations

                                  18   omitted).

                                  19          Presence on the internet or availability of a website alone is insufficient to establish

                                  20   personal jurisdiction; rather, if the nonresident defendant’s connection to the forum is a website,

                                  21   the plaintiff must demonstrate “something more” to satisfy the purposeful direction requirement.

                                  22   Mavrix Photo, Inc., 647 F.3d at 1229; see also Calder v. Jones, 465 U.S. 783 (1984) (holding that

                                  23   reputation-based effects may establish personal jurisdiction in another state). This may “includ[e]

                                  24   the interactivity of the defendant’s website, the geographic scope of the defendant’s commercial

                                  25   ambitions, and whether the defendant individually targeted a plaintiff known to be a forum

                                  26   resident.” Mavrix Photo, Inc., 647 F.3d at 1229.

                                  27          Plaintiff’s motion for default judgment does not address personal jurisdiction. The

                                  28   Complaint alleges as follows:
                                                                                          2
                                   1                  a. The exercise of personal jurisdiction over Spinido and Gomffer
                                                         by this Court is consistent with the Federal Due Process Clause,
                                   2                     as Spinido and Gomffer have each established minimum
                                                         contacts with this forum such that the exercise of jurisdiction
                                   3                     over Spinido and Gomffer would not offend traditional notions
                                                         of fair play and substantial justice;
                                   4                  b. Spinido and Gomffer have done and continue to do business in
                                                         the State of California and in this District and with one or more
                                   5                     residents of the State of California and this District;
                                                      c. Spinido and Gomffer direct, into the State of California and into
                                   6                     this District , commerce, goods, and advertising;
                                                      d. Spinido and Gomffer have offered, and continue to offer,
                                   7                     products, the sale and/or offer of sale of which constitutes patent
                                                         infringement in the State of California and in this District; and
                                   8                  e. Spinido and Gomffer have committed tortious injury to Rain
                                                         Design’s business operations within the State of California and
                                   9                     in this District.
                                  10   (Dkt. No. 1 ¶ 21.) These conclusory allegations are not sufficient to demonstrate that the Court

                                  11   has personal jurisdiction over Defendants. (Id. ¶ 21.) The boilerplate allegations lack “something

                                  12   more” to show that Defendants have purposefully directed their activities at California. See Axiom
Northern District of California
 United States District Court




                                  13   Foods, Inc., 874 F.3d at 1069-71 (discussing that e-mailing a newsletter to 10 or fewer

                                  14   Californians is insufficient when a majority of recipients were European and defendant did not do

                                  15   business in California); Mavrix Photo, Inc., 647 F.3d at 1229-32 (discussing that a passive website

                                  16   may be sufficient when advertising metrics demonstrated that “copyrighted photos [were] part of

                                  17   its exploitation of the California market for its own commercial gain.”); Adobe Systems Inc. v.

                                  18   Cardinal Camera & Video Center, Inc., 2015 WL 5834135 at *5 (N.D. Cal. 2015) (discussing that

                                  19   conclusory allegations and likelihoods are insufficient). Similarly, that Plaintiff is located in

                                  20   California is insufficient to establish personal jurisdiction of Defendants. “[W]hile a theory of

                                  21   individualized targeting may remain relevant to the minimum contacts inquiry, it will not, on its

                                  22   own, support the exercise of specific jurisdiction, absent compliance with what Walden requires.”

                                  23   Axiom Foods, Inc., 874 F.3d at 1070 (noting that courts must look to the defendant’s “own

                                  24   connection” with the forum state, not defendant’s knowledge of plaintiff’s connection to the

                                  25   forum).

                                  26          If Plaintiffs cannot establish that this Court has personal jurisdiction over Defendants, the

                                  27   Court must dismiss or transfer the case. See In re Tuli, 172 F.3d at 712; 28 U.S.C. § 1406(a).

                                  28   Accordingly, Plaintiffs are ordered to show cause how the Court has personal jurisdiction over
                                                                                          3
                                   1   Defendants.

                                   2   B.     Sufficient Service of Process

                                   3          “A federal court does not have jurisdiction over a defendant unless the defendant has been

                                   4   served properly under Fed. R. Civ. P. 4.” Direct Mail Specialists, Inc. v. Eclat Computerized

                                   5   Techs., Inc., 840 F.2d 685, 688 (9th Cir. 1988). Service on a corporation may be made by

                                   6   delivering a copy of the summons and complaint in accordance with state law where the district

                                   7   court is located. See Fed. R. Civ. Proc. 4(e)(1) & 4(h)(1)(A). California law states that service

                                   8   may be made by publication when other methods of service cannot be made with reasonable

                                   9   diligence. Cal. Civ. Proc. Code § 415.50(a)(1). Service by publication must be made as follows:

                                  10                  [T]he summons [shall] be published in a named newspaper,
                                                      published in this state, that is most likely to give actual notice to the
                                  11                  party to be served. If the party to be served resides or is located out
                                                      of this state, the court may also order the summons to be published
                                  12                  in a named newspaper outside this state that is most likely to give
Northern District of California
 United States District Court




                                                      actual notice to that party.
                                  13

                                  14   Id. § 415.50(b). Service may also be made on the Secretary of State if a corporation’s designated

                                  15   agent “cannot with reasonable diligence be found at the address designated for personally

                                  16   delivering the process.” Cal. Corp. Code § 1702.

                                  17          After Plaintiffs were unable to serve Defendants via other means, the Court granted

                                  18   Plaintiffs’ motion for service by publication. (Dkt. No. 14.) The Court further ordered Plaintiffs

                                  19   to attempt to serve the Colorado Secretary of State. (Id.) Plaintiffs subsequently filed a

                                  20   declaration stating that they effected service by publication in Colorado and that the Colorado

                                  21   Secretary of State does not accept service of process on behalf of its registered corporate entities in

                                  22   any manner. (Dkt. No. 19.) Plaintiffs point to a Colorado statute that permits service by

                                  23   registered or certified mail, rather than personal service on the Secretary of State, when a

                                  24   corporation’s designated agent cannot be found. See Colo. Rev. Stat. § 7-90-704(2).

                                  25          The Court is satisfied with Plaintiffs’ research that the Colorado Secretary of State may not

                                  26   be served. However, Plaintiffs have not made service in satisfaction of California law. The

                                  27   relevant statute states that publication in other states may be made in addition to requisite

                                  28   publication in California. Cal. Civ. Proc. Code § 415.50(b). Plaintiffs have not evidenced that
                                                                                         4
                                   1   publication has been made in California. Accordingly, Plaintiffs are also ordered to show cause

                                   2   regarding how the service complied with California law.

                                   3                                             CONCLUSION

                                   4          For the reasons set forth above, Plaintiffs are ordered to file a written response to this

                                   5   Show Cause Order by October 23, 2018. The Court will set a hearing date if necessary, upon

                                   6   receipt of Plaintiffs’ response. The hearing scheduled for October 11, 2018 is VACATED.

                                   7          IT IS SO ORDERED.

                                   8   Dated: October 9, 2018

                                   9

                                  10
                                                                                                     JACQUELINE SCOTT CORLEY
                                  11                                                                 United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
